Title: To Thomas Jefferson from Bernard Peyton, 17 July 1823
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
17 July. ”23.I now enclose you the triplicate of the bills fordd on Tuesday last, to Saml Williams of London, via New York, by different conveyances, your letter to Mr. W., accompanying the first one—all which hope will be satisfactory to you—I have not yet been able to meet with a Waggon or Boat for your county, consequently your Tin & Fish are not yet forwarded, but shall be the first opportunity—Your dft: for $100, favor J. & Raphael, was this day presented & paid—With great respect & esteem Dr Sir Yours very Truly—Bernd PeytonP.S. I observe there is a new Post Master General, do you know him personally?—B. P.